Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


In re Mason-Gibson, Inc. d/b/a Holiday Inn                    Original Mandamus Proceeding
Express Palestine, Texas
                                                        Memorandum Opinion delivered by Justice
No. 06-21-00082-CV                                      Burgess, Chief Justice Morriss and Justice
                                                        Stevens participating.


       As stated in the Court’s opinion of this date, we find that Relator is not entitled to the relief
sought. Therefore, we deny the petition.



                                                        RENDERED OCTOBER 4, 2021
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk